100 S.E.2d 829 (1957)
247 N.C. 393
William Ira WILSON
v.
J. L. WEBSTER and wife, Bessie Webster.
No. 666.
Supreme Court of North Carolina.
December 11, 1957.
*830 D. Emerson Scarborough, Yanceyville, for defendants-appellants.
No counsel contra.
PER CURIAM.
The only assignment of error on this appeal is to the failure of the court below to sustain the defendants' motion for judgment as of nonsuit.
It would seem that under the provisions of G.S. § 20-141(e) and our decisions, the evidence adduced in the trial below was sufficient to carry the case to the jury. Burchette v. Davis Distributing Co., 243 N.C. 120, 90 S.E.2d 232; Chaffin v. Brame, 233 N.C. 377, 64 S.E.2d 276; Boles v. Hegler, 232 N.C. 327, 59 S.E.2d 796; Cummins v. Fruit Co., 225 N.C. 625, 36 S.E.2d 11.
The ruling of the court below is affirmed.
Affirmed.